UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 29, 2012 EMTEC, INC. (Exact name of registrant as specified in its charter) Delaware 0-32789 87-0273300 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11 Diamond Road, Springfield, NJ 07081 (Address of principal executive offices)(Zip Code) (973) 376-4242 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement Amendment No. 2 to Subordinated Loan Agreement On August 29, 2012, Emtec, Inc. (the “Registrant”) and certain of the Registrant’s direct and indirect subsidiaries (the “Subsidiaries”) entered into Amendment No. 2 (the “Amendment”) to the Amended and Restated Subordinated Loan Agreement (the “Loan Agreement”) with NewSpring SBIC Mezzanine Capital II, L.P. (“NewSpring”) and Peachtree II, L.P. (“Peachtree,” together with NewSpring, the “Investors”) and NewSpring in its capacity as collateral agent for the Investors (the “Collateral Agent”), pursuant to which the Investors and the Collateral Agent have agreed to make certain modifications to the Loan Agreement. The modifications provided for in the Amendment, among other things, (1) amend the definition of “Fixed Charge Coverage Ratio” to allow the Registrant to fully offset the amount of cash taxes paid by any tax refunds received, (2) amend at restatethe requirments under the financial rations and covenants in there entirety as follows: (a) require the Registrant and the Subsidiaries to maintain: (i) as of the last Business Day (as defined in the Loan Agreement) of the fiscal quarter ending August 31, 2012, a ratio of Total Funded Senior Debt (as defined in the Loan Agreement) on such date to Pro Forma Adjusted EBITDA (as defined in the Loan Agreement) on a trailing 12 months basis for such period of not greater than 4.5 to 1.0,(ii) thereafter as of the last Business Day of each fiscal quarter ending on February 28th, May 31st and August 31st of each fiscal year, a ratio of Total Funded Senior Debt on such date to Pro Forma Adjusted EBITDA on a trailing 12 months basis for such period of not greater than 3.75 to 1.0, (c) eliminate the requirement for the Registrant and the Subsidiaries to test as of the last Business Day (as defined in the Loan Agreement) of the last Business Day of each fiscal quarter ending on November, 30 of each fiscal year, a ratio of Total Funded Senior Debt on such date to Pro Forma Adjusted EBITDA on a trailing 12 months basis for such period and (d) require the Registrant and the Subsidiaries to maintain, as of the last Business Day of each fiscal quarter on a trailing 12 months basis, a Fixed Charge Coverage Ratio of not less than 1.25 to 1.0. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit No.
